Citation Nr: 0532543	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a left shoulder injury.  

3.  Entitlement to a rating in excess of 30 percent for Post-
Traumatic Stress Disorder (PTSD) prior to January 13, 2003.  

4.  Entitlement to a rating in excess of 50 percent for PTSD 
from January 13, 2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1977 to January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In May 
2003, the RO denied the claim of entitlement to a rating in 
excess of 30 percent for PTSD.  A notice of disagreement was 
received in May 2003, a statement of the case was issued in 
May 2003, and a substantive appeal was received in June 2003.  
In January 2004, the RO granted an increased rating to 50 
percent for the service connected PTSD, effective from 
January 13, 2003.  

In September 2003, the RO denied service connection for 
fibromyalgia and also reopened and then denied the previously 
adjudicated claims of entitlement to service connection for 
residuals of a left shoulder injury and for low back pain.  A 
notice of disagreement was received in November 2003 and a 
statement of the case was issued in November 2004.  In a 
November 2004 rating action, service connection was granted 
for lumbar strain.  In January 2005, the veteran submitted a 
substantive appeal perfecting her appeal of the denials of 
service connection for fibromyalgia and the residuals of a 
left shoulder injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.



REMAND

On a VA Form 9 which was received at the RO in January 2005, 
the appellant requested a Board videoconference hearing.  The 
case must therefore  be returned to the RO for such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.703 
(2005).

Accordingly, this case is REMANDED for the following actions:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with her appeal.  After the 
hearing is conducted, or in the event the 
veteran withdraws her hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


